Citation Nr: 0535187	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  99-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 14, 
1994, for a total rating for compensation purposes based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945.

This appeal came to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that determined there 
was no CUE (clear and unmistakable error) in the July 1987 RO 
rating decision for denying a total rating for compensation 
purposes based on unemployability.  In a September 2000 
decision, the Board denied the appeal.

The veteran appealed the September 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2002 order, the Court granted a motion from the 
counsel for the VA Secretary to dismiss the appeal as to the 
CUE claim.  The Court also granted a motion from the counsel 
for the veteran to vacate and remand the September 2000 Board 
decision for adjudication of a pending informal claim for an 
effective date earlier than December 19, 1994, for a total 
rating for compensation purposes based on individual 
unemployability  (TDIU).  In that order, the Court found that 
the appellant was in essence, seeking an earlier effective 
date for his TDIU rating.  In December 2002, the Court 
entered judgment.  

Thereafter, the case was returned to the Board, which in June 
2003 remanded the case to the RO for development and 
adjudication of the earlier effective date issue.

In a June 2004 decision, the Board denied the claim for an 
effective date earlier than December 14, 1994, for a TDIU.  
The veteran appealed the June 2004 Board decision to the 
Court.  In February 2005, while his case was pending at the 
Court, the VA's Office of General Counsel and the veteran's 
representative (the parties) filed a Joint Motion seeking an 
order vacating and remanding the June 2004 Board decision.  
In a February 2005 Order, the Court granted the motion, 
thereby vacating the Board's June 2004 decision, and 
remanding the case to the Board for compliance with the 
instructions in the Joint Motion.     


FINDINGS OF FACT

1.  The veteran's reopened claim of entitlement to a TDIU was 
received on December 14, 1994, and continuously prosecuted 
thereafter.  A rating decision dated in October 1995 granted 
a TDIU, effective from December 14, 1994.

2.  There is no evidence associated with the period after the 
last final denial of a TDIU in September 1989, and prior to 
December 14, 1994, showing the veteran to be unemployable due 
to service-connected disability, or evincing a claim for this 
benefit.


CONCLUSION OF LAW

Entitlement to an effective date prior to December 14, 1994, 
for the assignment of a total rating based upon individual 
unemployability due to service-connected disabilities has not 
been shown.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.157, 3.400(o)(2), 4.16, 4.25 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in October 2003, and in the 
statement of the case and supplemental statement of the case.  
He was informed of the information and evidence necessary to 
substantiate the claim, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain, and to 
send the evidence needed relevant to the claim.  He has also 
been informed of what evidence was needed to substantiate his 
claim for an earlier effective date for TDIU.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record reflects that 
the RO has made reasonable efforts to obtain relevant medical 
evidence adequately identified by the appellant in support of 
his claim.  The Board finds that VA has complied with the 
VCAA duties to notify and assist.  The RO provided the notice 
after the RO's rating decision on the matter.  The timing of 
that notice did not prejudice the claim in any way because 
the claim was subsequently readjudicated by the RO and the 
Board on the merits of the claim alone.

II. Earlier Effective Date

The veteran and his representative contend that the veteran 
is entitled to an earlier effective date for the grant of 
TDIU benefits.  They argue that an effective date retroactive 
to December 1987 is warranted, pursuant to 38 C.F.R. § 3.157 
and based on treatment of a service-connected disability at 
VA in December 1987.  In his brief, received in June 2005, 
the veteran argues that an informal claim for TDIU was 
received in December 1987, and that he was unemployable at 
that time, as reflected in the medical record including a May 
2005 statement from Robert S. Levine, M.D.  

As further explained below, the question is no longer when 
the veteran became unemployable, but when he claimed to be so 
in a manner cognizable under the laws relevant to the 
assignment of effective dates.

Pursuant to the February 2005 Joint Motion, incorporated by 
reference in the Court's February 2005 Order, in adjudication 
of the claim on appeal, the Board must address 38 C.F.R. 
§ 3.157(b) and determine whether VA treatment records dated 
in December 1987 constitute an informal claim for TDIU under 
provisions of that regulation.  The Board must also determine 
whether records of VA treatment in 1989-1991 for podiatric, 
orthopedic and audiologic complaints constitute informal 
claims for TDIU pursuant to 38 C.F.R. § 3.157(b).  

The effective date of an award of increased compensation is 
the earliest date that it is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within a year from that date; otherwise, the effective date 
is the later of the date of increase in disability or the 
date of receipt of the claim. 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126- 
27 (1997).  A claim for a TDIU is, in essence, a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  Once the veteran files a formal 
claim for disability compensation under 38 C.F.R. § 3.151, he 
obtains the procedural benefits bestowed by 38 C.F.R. § 
3.155(c), which provides that an informal request for 
increase or reopening will be accepted as a claim.  Norris v. 
West, 12 Vet. App. at 417.  

Under the provisions of 38 C.F.R. § 3.157(b), a report of 
outpatient examination or hospitalization by VA or the 
uniformed services for previously established service-
connected disabilities will be accepted as an informal claim 
for increase.  The date of such examination or 
hospitalization will be accepted as the date of receipt.  See 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding 
that a VA examination report constituted an informal claim 
for a TDIU).

In addition, once a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and submits evidence of unemployability, the requirements of 
38 C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" have been satisfied and VA must consider 
whether the veteran is entitled to a TDIU.  VAOPGCPREC 12-
2001, interpreting Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  Moreover, a veteran is not required to submit 
proof that he or she is 100 percent unemployable in order to 
establish an inability to maintain a substantially gainful 
occupation, as required for an award of TDIU pursuant to 38 
C.F.R. § 3.340(a). Id.

When a claim for greater compensation is disallowed, and that 
decision has become final on account of the veteran's failure 
to appeal, the effective date for an increase awarded after 
the final action will be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.105, 3.156, 3.400.

The words application and claim are defined by regulation as 
a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).

In the present case, the veteran filed his initial claim of 
entitlement to TDIU in a formal application in February 1987.  
In connection with that claim, he underwent a VA examination 
in April 1987.  

In a July 1987 rating decision, the RO denied the veteran's 
claim for TDIU.  In that decision, the RO essentially 
determined that the veteran's current unemployability did not 
result from his service-connected disabilities.  He was 
notified of that decision and of his appellate rights, but 
did not file a substantive appeal within the time period 
allowed.  Consequently, that decision became final.  See 38 
C.F.R. §§ 19.129, 19.192 (1983).  

In September 1989, the RO received a VA medical record, 
showing treatment in August 1989 for a left inguinal hernia.  

Thereafter, by rating action in September 1989, the RO 
confirmed the previously assigned 90 percent combined 
service-connected evaluation for the veteran's service-
connected disabilities.  In that decision, the RO determined 
that the September 1989 VA medical record showed no treatment 
for service-connected disorders.  In a letter later that 
month, the RO notified the veteran that the evidence did not 
warrant any change in the RO's previous determination as to 
the service-connected disabilities.  That letter also 
notified the veteran of  his right to appeal.  He did not 
appeal.  Therefore, the September 1989 decision is final.  
See 38 C.F.R. §§ 19.129, 19.192 (1983).

The Board notes at this point that the law provides that a 
prior final rating action will be revised only on the basis 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) 
(2003).  Given that a CUE claim with respect to either prior 
rating decision is not before the Board at this time, the 
Board will not address any such claim.  As noted in the 
introduction, a previous claim of CUE (with respect to the 
July 1987 rating decision) was appealed to the Board, and 
then appealed to the Court, which dismissed the CUE claim in 
its November 2002 Order.

The veteran filed a formal application for a TDIU on December 
14, 1994.  On that date, VA received from the veteran a VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  In connection with 
that claim, he underwent a VA examination in March 1995.  

On the basis of evidence from that examination, in an October 
1995 rating decision, the RO granted entitlement to TDIU, 
effective December 14, 1994.  In that decision, the RO 
determined that the veteran was unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.

The effect of the prior final rating decision of September 
1989 was to cut off any pending claim for a TDIU in the 
absence of clear and unmistakable error in that rating 
determination.  Such error is neither contended nor shown.  
See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Therefore, an 
effective date earlier than the date of the September 1989 
rating decision for the grant of a TDIU is not warranted.  
Any pending claim, formal or informal, received prior to the 
final rating decision of September 1989 is therefore cut off.  

This means that although VA medical records of treatment 
dated in December 1987 may constitute a claim, as asserted by 
the veteran, since there is a final decision subsequent to 
that date, in September 1989, an effective date earlier than 
the date of the September 1989 rating decision is not 
allowable under the rules for assigning effective dates.

Following the September 1989 RO denial, the Board has 
reviewed the claims file to determine whether any other 
document referring to the period between September 1989 and 
the current effective date for TDIU, December 14, 1994, 
constitutes a claim which would warrant an earlier effective 
date. 

Under 38 C.F.R. § 3.157(b), once a formal claim for 
compensation has been allowed, receipt of a report of VA 
examination, treatment, or hospitalization will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  Under 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA  hospital will be accepted as the date of receipt of a 
claim.  This provision applies only when such reports relate 
to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit is received within one year from 
the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157(b).

Subsequent to the September 1989 RO denial, VA and private 
medical records have been received, including some VA medical 
records dated after the September 1989 RO denial and before 
December 14, 1994.  These have been reviewed to determine if 
any VA treatment record dated during that window of time 
constitutes an informal claim for a TDIU.  

VA treatment records dated after the September 1989 RO denial 
and before December 14, 1994, consist of treatment records 
dated between October 1989 and January 1991.  The first 
medical records in that time period are VA progress notes of 
treatment in October and December 1989.  These document 
complaints and treatment for toenail problems and painful 
callouses.  In the December 1989 note the treatment provider 
made a notation to the effect that the veteran must have 
podiatry care because of war injuries (scars) that need to be 
debrided.  Subsequent treatment records through January 1991 
show treatment for various conditions and complaints, 
associated with service-connected arthritis, foot problems, 
and ear problems.  None of these records mention the 
veteran's employment status or any significant increase in 
the severity of his service-connected disabilities. 

Thus, the next document received by the RO after the 
September 1989 RO denial that can be construed as a new claim 
is the veteran's formal claim for TDIU, received on December 
14, 1994.  

In sum, no VA records which could be viewed as an informal 
claim for a TDIU under 38 C.F.R. § 3.157 were dated 
subsequent to the final denial of September 1989, and prior 
to the date of the veteran's formal TDIU claim of December 
14, 1994.  Therefore, the Board finds that the date of the 
veteran's formal TDIU claim constitutes the date of receipt 
of the veteran's new claim for TDIU benefits.

The RO received VA treatment records in March and September 
1999 dated from September 1987 to January 1991 duplicates of 
those described above), and from 1997 to 1998, respectively.  
Also, in July 1999 the RO received a private medical 
statement dated in July 1999.  

As discussed above, the Board finds no ascertainable increase 
in disability occurred during the period from September 1989 
to December 14, 1994.  38 C.F.R. § 3.400.

In addition, there is no non-VA evidence (that is, evidence 
not recognized in 38 C.F.R. § 3.157(b) but cognizable under 
38 C.F.R. § 3.400(o)(2)) showing an ascertainable increase in 
service-connected disability during the year prior to receipt 
of the December 1994 TDIU claim.

Consequently, it may be concluded that the December 1994 
claim was not received within one year from the date it was 
factually ascertainable that an increase occurred.  
Accordingly, the general effective date rule applies; the 
effective date of the award of TDIU will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Therefore, the Board finds that he is not entitled to an 
effective date any earlier than December 14, 1994, as 
assigned by the RO.  See 38 C.F.R. §§ 3.400, 4.16(a), 4.25.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An effective date prior to December 14, 1994, for entitlement 
to a total rating based upon individual unemployability due 
to service-connected disabilities is denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


